Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2022

                No. 04-22-00022-CR, 04-22-00023-CR, AND 04-22-00024-CR

                                    Nathanael Lee SCHOEN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                          Trial Court No. A19182, A19183, A19184
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        The State’s brief in these consolidated appeals was originally due June 6, 2022. We
granted the State’s first motion for extension of time, extending the deadline for filing the brief
to July 8, 2022. On July 7, 2022, the State filed a motion requesting an additional extension of
time to file the brief until July 15, 2022. After consideration, we GRANT the motion and
ORDER the State to file its brief by July 15, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court